Citation Nr: 9925817	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-32 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  He died on July [redacted], 1986, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.



REMAND

A preliminary review of the record discloses that 38 C.F.R. 
§ 3.311 (1998) pertains to disabilities due to ionizing 
radiation exposure.  According to that regulation, when it is 
determined that: (1) a veteran was exposed to ionizing 
radiation as a result of onsite participation in the 
atmospheric testing of nuclear weapons detonations; (2) the 
veteran subsequently developed a radiogenic disease; and (3) 
that disease first became manifest within the period 
specified in paragraph (b)(5) of this section (in this case, 
5 years or more after exposure), the claim will be referred 
to the Under Secretary for Benefits for an opinion as to 
whether it is at least as likely as not that a relationship 
exists between the disease and the radiation exposure.  If 
any of the foregoing three requirements have not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation.  38 C.F.R. § 3.311(b),(c) 
(1998).  

In a recent decision, the Court stated that a claim for 
service connection based on 38 C.F.R. § 3.311 is a unique 
type of service connection claim, and that pursuant to that 
regulation, VA must furnish the special assistance to the 
appellant provided for in the regulation.  See Hilkert v. 
West, 11 Vet. App. 284 (1998).  The Court stated that for a 
claimant to fall within the purview of 38 C.F.R. § 3.311 for 
purposes of receiving assistance, he or she must satisfy four 
criteria: (1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively service 
connected under 38 C.F.R. §§ 3.307 and 3.309 (otherwise the 
claimant would be entitled to presumptive service connection) 
and must have been manifested within the applicable 
presumption period under 38 C.F.R. § 3.311(b)(5); and (4) the 
claimant must "contend" that the radiogenic disease was the 
result of exposure to ionizing radiation in service.

The appellant in this case has satisfied each of these four 
conditions.  The Board notes that the veteran has been 
diagnosed with a radiogenic disease.  The record shows that 
the veteran was first diagnosed with cancer in 1982 which, 
effective as of September 24, 1998, was added to the list of 
radiogenic diseases in 38 C.F.R. § 3.311(b)(2)(xxiii).  
Second, nasopharyngeal carcinoma is not presumptively 
service-connected under 38 C.F.R. §§ 3.307(a)(3) or 3.309(a) 
or (d), and was manifested within the applicable presumptive 
period.  The appellant also contends that the veteran's 
cancer resulted from exposure to radiation during service. 

The Court has stated that when the four criteria under 
38 C.F.R. § 3.311(a)(1) are satisfied, as they were in the 
instant case, the VA has the obligation under Public Law 98-
542 and the regulation to make an "assessment" of the 
radiation-exposure dose experienced by the veteran in service 
and then, dependent upon the result of that assessment, a 
further obligation to fulfill other development is required.  
See Hilkert, 11 Vet. App. at 290.

The Court then summarized the procedure required under 
38 C.F.R. § 3.311 by providing the following three-step 
process: (1) Claimant satisfies the four criteria of 
38 C.F.R. § 3.311(a) outlined above; (2) VA then seeks a dose 
estimate; (3) if the dose estimate shows exposure to ionizing 
radiation in service, VA then refers the matter to the Under 
Secretary for Benefits for consideration.  To date, VA has 
not sought a dose estimate of the veteran's exposure to 
radiation during service. Accordingly, pursuant to the newly 
amended 38 C.F.R. § 3.311 and the Court's holding in Hilkert, 
this matter must be remanded for further development.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:


1.  The RO should contact the Defense 
Nuclear Agency of the Department of 
Defense and request dose data 
concerning any participation by the 
veteran concerning radiation activity, 
including the veteran's reported 
involvement in bombing operations 
against Japan during World War II.

2.  Following the development requested 
in the first paragraph, any further 
development indicated under 38 C.F.R. 
§ 3.311 should be completed.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
hers current appeal.  No action is required of the appellant 
unless she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











